Citation Nr: 0317201	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
amount of $15,284.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to January 1958, and who had a period of 
unverified active service from February 1966 to September 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision of 
the Committee on Waivers and Compromises (Committee) at the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in correspondence dated in June 2000 the 
veteran raised the issue of entitlement to service connection 
for a low back disorder, and that in a June 2003 statement 
his service representative requested the case be remanded for 
adjudication of this issue.  Although a remand has been 
requested in this case and the record shows the RO has been 
remiss in failing to adjudicate the service connection issue, 
the Board finds the July 2002 statement of the case was not 
an adjudicative determination nor does it demonstrate a 
refusal to adjudicate the matter.  See 38 C.F.R. §§ 20.101, 
20.201 (2002).  The Board acknowledges that should service 
connection ultimately be established for this disability the 
retroactive award may be applied to reduce the veteran's 
overpayment indebtedness; however, these are adjudication and 
collection matters that are unrelated to the present appeal.  
As the service connection issue is not inextricably 
intertwined with the issue on appeal, it is referred to the 
RO for appropriate action.  

The Board also notes that the veteran's June 2000 statements 
may be construed as a challenge to the validity of the debt.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. 
West, 13 Vet. App. 223 (1999); see also 38 C.F.R. § 1.911(c); 
VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  In this case, the Board 
finds the RO adequately addressed the challenge as to the 
validity of the overpayment created in correspondence dated 
May 21, 2001.  The veteran was notified of his appellate 
rights as to that determination, but did not timely appeal.  
See 38 C.F.R. §§ 20.201, 20.302.  

REMAND

VA law provides that recovery of overpayment of any benefits 
made under laws administered by VA shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(c); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).

The Court has held that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage and that a mere negligent 
failure to fulfill a duty or contractual obligation is not an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255 (1996).  

In this case, the Committee found waiver was barred because 
of the veteran's bad faith in failing to report his 
Department of Health and Human Services, Social Security 
Administration (SSA) benefits.  The evidence of record shows 
the veteran apparently did not report to VA that he began 
receiving SSA benefit payments effective from February 1999, 
and that he certified in his January 2000 EVR that he did not 
receive monthly SSA benefits and denied receiving any income 
in 1999.  The Board notes, however, that the evidence of 
record is unclear as to exactly when the veteran was first 
notified of his SSA award and when he first began receiving 
these payments.  A copy of the veteran's SSA award and 
explanation letter might shed light on the matter.

The Board further finds that an audit as to the exact amounts 
and dates of payment of VA benefits leading to the creation 
of the debt at issue, with specific identification of the 
payments made prior to VA's receipt of notice that the 
veteran had SSA income and those payments made after VA 
received notice the veteran was receiving SSA benefits, is 
required for an adequate decision.  An explanation as to why 
payment were not immediately stopped upon notice of excessive 
income would help.  A specific determination as to whether or 
not waiver of recovery of any further overpayment created 
after VA received notice of SSA payments should be barred 
because of bad faith also appears indicated.  All pertinent 
factors must be addressed, including whether any continued 
payments were due to VA administrative error.  

In addition, the Board notes the veteran has requested a 
hearing to present evidence in support of his appeal and 
specifically requested rescheduling of a hearing in March 
2001.  In correspondence dated in March 2001 he provided an 
explanation for his failure to attend the schedule hearing 
and indicated his willingness to attend a future hearing.  VA 
law provides that, to the extent feasible, when requested by 
a debtor a personal interview will be undertaken.  See 
38 C.F.R. § 1.913; see also, VBA's Adjudication Procedure 
Manual (M21-1), M21-1, Part IV, para. 9.10(d) (providing that 
a third pre-termination/reduction hearing may be scheduled 
only upon finding of compelling reasons for failing to keep 
the first two appointments, but also providing an opportunity 
for a subsequent hearing after a decision based upon the 
evidence of record has been made).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
personal hearing.  

2.  The RO should ask the veteran to 
submit a copy of his SSA award letter.  
If he fails to respond to the request (or 
responds that the requested information 
is unavailable) the RO should obtain the 
information from SSA.

3.  The RO should arrange for an audit to 
establish the exact amounts and dates of 
payment of VA benefits leading to the 
creation of the debt at issue, with 
specific identification of the payments 
made prior to VA's receipt of notice that 
the veteran had SSA income.  An 
explanation as to why payments were not 
immediately stopped upon notice of 
excessive income should be provided.  
4.  The RO should make a specific 
determination as to whether or not waiver 
of recovery of any overpayment created 
after VA received notice of the veteran's 
excessive annual income should be barred 
because of bad faith.  The matter of 
possible VA administrative error should 
be addressed.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


